Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed May 17th, 2021, with respect to the double patenting and 35 USC 103 rejections have been fully considered and are persuasive.  The double patenting and 35 USC 103 rejections have been withdrawn.

2.  Applicant's arguments filed May 17th, 2021, with respect to the 35 USC 112 rejections have been fully considered but they are not persuasive.
Applicant argues that “a person having skill in the art would understand that…a device not including at least one of the recited components or instructions that would a processor [sic] to perform at least one of the recited functions, would not be covered by the claims”.
In response to the above argument, Examiner respectfully disagrees.  As stated in the previous rejection, the only “recited components” of the device of claims 1 and 6 are the “processor” and “memory”.  An apparatus claim must be distinguished by what it is, not what it does (see MPEP §2114, parts II and IV and §2173.05(g)).  It is unclear how the processor, memory, and instructions executed by the processor cause the processor to perform the recited functions, as there is no recitation of the structural components responsible for performing said functions.
Examiner recommends including features of the invention shown in Figures 8 and 9 of the instant application which perform the various functions included in claims 1 and 6 in order to overcome this rejection.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.  Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The remaining claims are rejected for their dependence upon claims 1 or 6 without resolving the grounds of rejection for the claim upon which they depend.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182